internal_revenue_service number release date index no cc psi - plr-109471-00 date x y a b c state date date date dear this is in reply to a letter dated date submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code x was incorporated on date under the laws of state x elected to be an s_corporation effective date the current shareholders of x are a b and c on date x converted from a state corporation to state limited_partnership the shareholders of x intended that x would continue to be treated as an s_corporation following the conversion with the conversion y a state corporation was admitted as a nominal general_partner of x the admission of y as a member may have resulted in the termination of x's s_corporation_election when advised that the admission of y as a partner of x might result in the termination of x's status as an s_corporation y transferred its rights in x to the individual limited partners of x when x was subsequently advised that its conversion to a state limited_partnership may have caused its s election to terminate x converted back to a state corporation on date x was unaware that the admission of y as a nominal partner or the conversion to a state limited_partnership could potentially terminate x’s s_corporation_election x represents that it did not intend to terminate its s_corporation_election b as the president of x represents that the terminating event was not part of a plan to terminate x’s s election or for tax_avoidance purposes x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides in part that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation sec_1362 provides that an election under sec_1361 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary based on revproc_99_51 1999_52_irb_760 date section dollar_figure of revproc_2000_3 i r b date provides that the service will not rule on the following issue because it is being studied sec_1361 - definition of a small_business_corporation - whether a state law limited_partnership electing under sec_301_7701-3 to be classified as an association_taxable_as_a_corporation has more than one class of stock for purposes of sec_1361 the service will treat any request for a ruling whether a state law limited_partnership is eligible to elect s_corporation status as a request for a ruling on whether the partnership complies with sec_1361 based solely on the facts submitted and the representations made we hold that if x's election to be an s_corporation terminated on date as a result of the acquisition by y of the stock in x or as a result of x's conversion from a state corporation to a state limited_partnership that termination was inadvertent within the meaning of sec_1362 we further hold that pursuant to the provisions of sec_1362 x will be treated as an s_corporation from date to date and thereafter provided that x's election to be an s_corporation was otherwise valid and was not otherwise terminated under sec_1362 therefore the shareholders of x must include their pro_rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat x as described above this letter_ruling will be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely yours j thomas hines acting branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
